ICJ_178_ApplicationGenocideConvention_GMB_MMR_2021-01-28_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


          ORDER OF 28 JANUARY 2021




               2021
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


       ORDONNANCE DU 28 JANVIER 2021

                             Official citation:
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
            Order of 28 January 2021, I.C.J. Reports 2021, p. 6




                         Mode officiel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
        ordonnance du 28 janvier 2021, C.I.J. Recueil 2021, p. 6




                                                                1214
                                                Sales number
ISSN 0074-4441                                  No de vente:
ISBN 978-92-1-003875-1

                 © 2022 ICJ/CIJ, United Nations/Nations Unies
                     All rights reserved/Tous droits réservés

                     Printed in France/Imprimé en France

                               28 JANUARY 2021

                                   ORDER




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




                               28 JANVIER 2021

                               ORDONNANCE

               6




                              INTERNATIONAL COURT OF JUSTICE


   2021
                                               YEAR 2021
28 January
General List                                 28 January 2021
 No. 178

                     APPLICATION OF THE CONVENTION
                   ON THE PREVENTION AND PUNISHMENT
                        OF THE CRIME OF GENOCIDE
                                    (THE GAMBIA v. MYANMAR)



                                                ORDER



               Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                         Bhandari, Robinson, Crawford, Gevorgian, Salam,
                         Iwasawa; Judges ad hoc Pillay, Kress; Registrar Gautier.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 79bis, paragraphs 1 and 3, of the Rules of Court,
                  Having regard to the Order of 23 January 2020, whereby the Court
               fixed 23 July 2020 and 25 January 2021 as the respective time‑limits for
               the filing of the Memorial of the Republic of The Gambia and the
               Counter-­Memorial of the Republic of the Union of Myanmar,
                  Having regard to the Order of 18 May 2020, whereby the Court
               extended to 23 October 2020 and 23 July 2021, respectively, the time‑­
               limits for the filing of the Memorial and the Counter‑Memorial,
                  Having regard to the Memorial of the Republic of The Gambia filed
               within the time‑limit thus extended;

               4

7 	   application of the genocide convention (order 28 I 21)

    Whereas, on 20 January 2021, the Republic of the Union of Myanmar
filed preliminary objections to the jurisdiction of the Court and the admis-
sibility of the Application, and whereas a signed copy of those prelimi-
nary objections was immediately transmitted to the other Party;
    Whereas, accordingly, by virtue of Article 79bis, paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended and a
time‑limit has to be fixed for the presentation by the other Party of a
­written statement of its observations and submissions on the preliminary
 objections;
    Taking account of Practice Direction V, pursuant to which the time‑­
 limit for the presentation of such a written statement shall generally not
 exceed four months from the date of the filing of the preliminary
 ­objections,
  Fixes 20 May 2021 as the time‑limit within which the Republic of
The Gambia may present a written statement of its observations and sub-
missions on the preliminary objections raised by the Republic of the
Union of Myanmar; and
  Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-­eighth day of January, two thou-
sand and twenty‑one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of The Gambia and the Government of the Republic of the
Union of Myanmar, respectively.

                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                   President.
                                        (Signed) Philippe Gautier,
                                                     Registrar.




5

